—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered January 13, 1999, convicting him of attempted robbery in the first degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement authorities.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, there is no evidence that his arraignment on an unrelated crime was intentionally delayed solely for the purpose of questioning him in this case in violation of his right to counsel (see, People v Ortlieb, 84 NY2d 989, 990; People v Lynch, 273 AD2d 806).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J. P., Florio, Schmidt and Adams, JJ., concur.